Citation Nr: 0629053	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including an irritable bowel syndrome.  

2.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying the veteran's 
claims for service connection for a gastrointestinal 
disorder, including an irritable bowel syndrome, and for a 
skin rash.  

The veteran's representative requests in his August 2006 
brief that the Board take jurisdiction of the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD).  In this regard, the representative notes that review 
of the VA's data indexing system, known as VACOLS, indicated 
that the veteran filed a substantive appeal as to such matter 
on May 5, 2005, which the undersigned points out is not 
otherwise confirmed by any documentary evidence now on file.  
No other development, including a solicitation of input from 
the veteran's local representative, is likewise indicated.  
That being the case, and in view of the fact that remand of 
the certified issues is deemed necessary, no further action 
by the Board at this time is indicated.  If such actions are 
completed coincident with this remand and the PTSD issue is 
otherwise fully developed and certified for appellate review, 
it may be considered by the Board if and when this matter is 
returned from remand.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

When initiating the claims for service connection for a skin 
rash and a gastrointestinal disorder, to include irritable 
bowel syndrome, the veteran requested assistance from the RO 
in obtaining pertinent treatment records from the Visalia 
Medical Clinic.  The RO thereafter requested such records 
from that medical provider, and in response, medical records 
compiled from 1983 to 1999 were furnished to the RO.  
Thereafter, the veteran by means of a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, dated in June 2003, sought 
additional assistance from the RO in obtaining further 
records from the Visalia Medical Clinic, noting specific 
treatment by Doctors Thomas Cook, Robert Allen, and Neshan 
Tabibian.  No attempt by VA is subsequently shown to have 
been made in order to obtain additional records relating to 
the noted treatment, which the veteran indicated in his 
substantive appeal was received at or by referral from his 
attending physician(s) at the Visalia Medical Clinic.  On the 
basis of the foregoing, remand is required to facilitate the 
retrieval of any pertinent medical records.  38 C.F.R. 
§ 3.159(c)(1) (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The AMC/RO 
should ensure that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully satisfied, which includes informing the veteran 
that an effective date for the award of benefits will be 
assigned as well as a degree of disability if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an effective 
date and the different degrees of disability.  See also 38 
C.F.R. § 3.159 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for a 
gastrointestinal disorder, inclusive of 
an irritable bowel syndrome, and for a 
skin rash, as well as notice of the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006), as applicable to 
increased rating and effective date 
matters were service connection to be 
granted.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

Depending on the veteran's response, any 
requested assistance in obtaining 
pertinent evidence must then be afforded 
by VA.

2.  The veteran should be contacted in 
writing for the express purpose of 
requesting that he provide contact 
information for Doctors Thomas Cook, 
Robert Allen, and Neshan Tabibian, if any 
of those providers are not directly 
affiliated with the Visalia Medical 
Clinic.  Upon receipt of such 
information, all pertinent records 
compiled at the Visalia Medical Clinic, 
5400 W. Hillindale, Visalia, California 
93291, from June 1999 to the present, as 
well as any records from Doctors Thomas 
Cook, Robert Allen, and Neshan Tabibian, 
must be obtained for inclusion in the 
claims folder.  

3.  Any and all records of VA medical 
treatment compiled since March 2004, 
which pertain to the veteran's claimed 
gastrointestinal disorder, including an 
irritable bowel syndrome, and his skin 
rash, must be obtained for inclusion in 
the claims folder.  

4.  After completing any additional 
development that may be indicated, the 
veteran's claims for service connection 
for a gastrointestinal disorder, 
including an irritable bowel syndrome, 
and for a skin rash, must then be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


